

117 SRES 327 IS: Amending the Standing Rules of the Senate to require inflationary impact statements in committee reports.
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 327IN THE SENATE OF THE UNITED STATESJuly 28, 2021Mr. Scott of Florida (for himself, Mr. Risch, Mr. Tillis, Mr. Marshall, Mr. Rubio, Ms. Ernst, and Mr. Braun) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAmending the Standing Rules of the Senate to require inflationary impact statements in committee reports.That paragraph 11 of rule XXVI of the Standing Rules of the Senate is amended—(1)by redesignating subparagraph (c) as subparagraph (d);(2)by inserting after subparagraph (b) the following:(c)Each committee report shall also contain a detailed analytical statement as to whether, and the extent to which, the increased budget authority, outlays, or revenue produced by the enactment of the bill or joint resolution into law may have an inflationary impact on prices and costs in the operation of the national economy. The statement shall also include whether, and the extent to which, the inflationary impact would affect the purchasing power of low and middle income families.; and(3)in subparagraph (d), as so redesignated, by striking subparagraphs (a) and (b) and inserting subparagraphs (a), (b), and (c).